Citation Nr: 1014059	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-30 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUES

1.  Entitlement to an effective date prior to January 12, 
2004, for a 100 percent disability rating for depressive 
disorder.

2.  Entitlement to an effective date prior to January 12, 
2004, for eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to March 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Togus Regional Office (RO) in 
Augusta, Maine.

In April 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

When this case was before the Board in March 2006, it was 
remanded for additional development.  While the case was in 
remand status, the originating agency granted an effective 
date of January 12, 2004, for eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35.  This did 
not satisfy the Veteran's appeal.

These matters were again before the Board in March 2007 and 
were remanded to the originating agency for further 
development.  They have since been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  Entitlement to a rating in excess of 50 percent for a 
depressive disorder was denied in an unappealed rating 
decision issued in September 2002.

2.  The symptoms of the Veteran's depressive disorder have 
approximated the criteria for a 100 percent rating since the 
date of receipt of his claim for an increased rating, January 
6, 2003.

3.  It is not factually ascertainable that the disability 
increased in severity during the one year period prior to 
January 6, 2003.

4.  The Veteran was not entitled to a permanent and total 
disability rating for compensation purposes prior to January 
6, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 6, 2003, 
but no earlier, for a 100 percent disability rating for 
depressive disorder have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(o)(1), 4.130, 
Diagnostic Code 9410 (2009).

2.  The criteria for an effective date of January 6, 2003, 
but no earlier, for eligibility for dependents' educational 
assistance under 38 U.S.C. Chapter 35 have been met.  38 
U.S.C.A. § 3501(West 2002); 38 C.F.R. §§ 3.807, 21.3021 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an effective date prior to January 12, 
2004, for both a 100 percent disability rating for a 
depressive disorder and eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35.  The Board 
will initially discuss certain preliminary matters and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in January 2004, May 2007, and March 2008.  Although 
the Veteran was not provided complete notice until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice, the originating agency 
readjudicated the claims based upon all evidence of record 
before the case was returned to the Board.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  In addition the Veteran has been afforded VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

A 100 Percent Disability Rating for Depressive Disorder

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of the 
award "shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen: (1) A report of examination or 
hospitalization by VA or uniformed services, where such 
report relates to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission; (2) Evidence from a private physician 
or layman, with the date of receipt of such evidence accepted 
when the evidence is within the competence of the physician 
or lay person and shows the reasonable probability of 
entitlement to benefits; (3) When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  38 C.F.R. 
§ 3.157(b).

The Veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9410, 38 C.F.R. § 4.130.  Under DC 9410, 
the following applies:

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Dependents' Educational Assistance Under 38 U.S.C. Chapter 35

For the purposes of Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, basic eligibility exists if the veteran 
was discharged from service under conditions other than 
dishonorable and if he has a permanent and total service-
connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§§ 3.807, 21.3021 (2009).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran did not appeal a September 12, 2002, rating 
decision, which rated his psychiatric disability as 50 
percent disabling.

The earliest treatment record following that rating decision 
is a VA treatment note indicating that the Veteran was seen 
at a VA outpatient clinic on January 6, 2003, because of 
psychiatric complaints.  As this VA outpatient record relates 
to treatment of the Veteran's service-connected psychiatric 
disability, the Board finds January 6, 2003, to be the date 
of receipt of claim for an increased rating for his 
depressive disorder.  See 38 C.F.R. § 3.157. 

January 6, 2003, VA treatment records indicate that the 
Veteran felt that his psychiatric medication was not working, 
and that he was feeling anger and anxiety and had difficulty 
with concentration and memories.  The Veteran denied any 
current suicidal thoughts.  It was noted that the Veteran 
sounded very tired, seemed angry, and made some seemingly 
paranoid remarks.  

At a January 15, 2003, VA evaluation,  the Veteran reported 
problems with being around crowds, fearfulness, shaking, 
rapid heart pounding, lightheadedness, dizziness, confusion, 
and a sense of unreality that compelled him to increasingly 
more pronounced withdrawal and isolation.  The Veteran 
reported depression, sadness, low self esteem, feelings of 
hopelessness and uselessness, tiredness, low energy level, 
poor sleep, and thoughts of detailed plans for harming 
himself.  The Veteran also reported problems with pain.  
Mental status examination revealed that grooming and hygiene 
were good, and speech was hesitant, anxious, and guarded.  He 
was oriented to person, place, time and situation, and memory 
was intact for remote and recent events and immediate recall.  
Attention and reasoning were adequate, concentration was 
poor, judgment was impaired by his prevailing mood, and 
intellectual functioning was noted to be average.  Thinking 
was goal-directed, without evidence of loose association or 
flight of ideas, and there was no evidence of hallucinations 
or delusions.  The Veteran denied homicidal ideation 
presently, but acknowledged ongoing suicidal ideation with 
plans.  Spontaneous verbal productions focused on problems 
being in public and his lowered mood.  The Veteran's insight 
was noted to be poor.  He was diagnosed as having panic 
disorder with agoraphobia, and major depressive episode, 
recurrent type.  

VA treatment records from January 2003 to April 2003 indicate 
continued treatment for anxiety and depression. 

A VA examination report dated February 17, 2004, indicates 
that the Veteran was disheveled, did not have delusions or 
hallucinations, but had poor concentration.  It was noted 
that his behavior was sometimes inappropriate and that he 
easily became very angry.  He denied suicidal or homicidal 
thoughts, but said that he had thought of suicide in the 
past.  His personal hygiene was limited, he was oriented to 
time, place, and person, his recent memory was impaired, and 
he tended to be preoccupied with pain.  His speech was 
rambling, mood was depressed, and he had anhedonia and 
disturbed sleep and looked overtired.  The examiner opined 
that the Veteran adapted poorly to stress, was socially 
withdrawn, and had a severely impaired industrial capacity 
and social functioning.

After reviewing the record, resolving reasonable doubt in the 
Veteran's favor, the Board has determine that an effective 
date of January 6, 2003, but no earlier, is warranted for a 
100 percent disability rating for depressive disorder and the 
award of dependents' educational assistance under 38 U.S.C. 
Chapter 35.  

As noted above, January 6, 2003, is the date of receipt of 
the Veteran's increased rating claim, which is the date that 
the Veteran was first seen at a VA outpatient clinic for 
psychiatric complaints following the September 2002 rating 
decision awarding him a 50 percent disability rating.  

Symptoms at time of the claim in January 2003 were similar to 
those on February 17, 2004, VA examination.  On January 6 and 
January 15, 2003, VA evaluations, the Veteran reported 
problems with being around crowds, fearfulness, shaking, 
rapid heart pounding, lightheadedness, and dizziness, 
confusion, and a sense of unreality that compelled him to 
increasingly more pronounced withdrawal and isolation.  The 
Veteran reported depression, low self esteem, feelings of 
hopelessness and uselessness, tiredness, low energy level, 
poor sleep, and thoughts with detailed plans for harming 
himself.  The Veteran also reported that he was angry and 
anxious and had difficulty with concentration and memories.  
It was noted that the Veteran sounded very tired, seemed 
angry, made some seemingly paranoid remarks, and had poor 
concentration.

The VA examination report dated February 17, 2004, indicates 
that the Veteran was disheveled, did not have delusions or 
hallucinations, but had poor concentration.  It was noted 
that his behavior was sometimes inappropriate and that he 
easily became very angry.  He denied suicidal or homicidal 
thoughts, but said that he had thought of suicide in the 
past.  His personal hygiene was limited, he was oriented to 
time, place, and person, his recent memory was impaired.  His 
speech was rambling, mood was depressed, and he had anhedonia 
and disturbed sleep and looked overtired. 

The Board finds the symptomatology noted in January 2003 and 
February 2004 to be substantially similar, so that, resolving 
doubt the Veteran's favor, the Veteran's symptoms have 
approximated the criteria for a 100 percent rating from the 
date of receipt of the claim in January 2003.

The Board notes that on the February 17, 2004, VA 
examination, the Veteran was noted to have severely impaired 
industrial capacity, and that no such finding was made in 
January 2003 or any other time prior to the February 17, 
2004, VA examination.  However, the February 17, 2004, 
opinion was the first regarding the Veteran's level of 
impairment from the time of the Veteran's January 2003 claim, 
and there is no indication in the medical record that the 
Veteran's level of industrial impairment was any less severe 
from January 2003 to February 2004.  

The Board also notes that the Veteran's personal hygiene was 
noted to be good on January 15, 2003, but not on February 17, 
2004, and that intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene, is part of the criteria for a 100 percent rating 
under DC 9410.  However, even considering this difference, 
the Board finds the symptomatology in January 2003 and 
February 2004 to be sufficiently similar, so that, 
considering the Veteran's total disability picture, his 
disability warranted a 100 percent rating from the date of 
his January 6, 2003, claim.  In this regard, the Board also 
notes that the Veteran's psychiatric disability need not be 
productive every symptom listed in the criteria for a 100 
percent rating under DC 9410 in order for a 100 percent 
rating to be applicable.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

However, there is no indication of any worsening of his 
psychiatric condition from the time of his final September 
12, 2002, rating decision, which rated his psychiatric 
disability as 50 percent disabling, to January 6, 2003.  
Also, there is no report of examination or hospitalization by 
VA or uniformed services relating to his service-connected 
depressive disorder during this period.  Therefore, the 
Veteran is not entitled to an increased rating prior January 
6, 2003.

Finally, with respect to the Veteran's claim for eligibility 
for dependents' educational assistance under 38 U.S.C. 
Chapter 35, the Board notes that the originating agency 
inferred this claim as a part of the Veteran's increased 
rating claim for depressive disorder, and awarded the same 
effective date for dependents' educational assistance under 
38 U.S.C. Chapter 35 as for the Veteran's 100 percent rating 
for depressive disorder, which would have been the date of 
eligibility for such benefits.  As the Board concludes here 
that the proper effective date for the Veteran's 100 percent 
rating is January 6, 2003, the Veteran became eligible for 
dependents' educational assistance under 38 U.S.C. Chapter 35 
as of that date.  As the Veteran's claim for such benefits 
was inferred as part of his increased rating claim, the Board 
concludes that the proper effective date of the Veteran's 
dependents' educational assistance under 38 U.S.C. Chapter 35 
is also January 6, 2003.  The Veteran is not entitled to a 
permanent and total compensation rating during the period 
prior to January 6, 3003.  Therefore, he is not eligible to 
receive dependents' educational assistance under 38 U.S.C. 
Chapter 35 prior to that date.




ORDER

An effective date of January 6, 2003, for a 100 percent 
disability rating for depressive disorder is granted, subject 
to the criteria governing the award of monetary benefits.

An effective date of January 6, 2003 for dependents' 
educational assistance under 38 U.S.C. Chapter 35 is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


